 AO 245B (Rev. 11/16)    Judgment in a Criminal Case
                         Sheet I




                                               United States District Court
                                                          District of Massachusetts
                UNITED STATES OF AMERICA                                             JUDGMENT IN A CRIMINAL CASE
                                      V.


                          LISA GUILLEMETTE,                                          Case Number: 1: 18 CR 10340                   -3        -   IT
                                                                                     USM Number:             01170-138

                                                                                      Joshua Hayne
                                                                                     Defendant's Attorney
 THE DEFENDANT:
 0 pleaded guilty to count(s)              1

 • pleaded nolo contendereto count(s)
      which was accepted by the court.
 • was found guilty on count(s)
   after a plea of not guilty.

 The defendant is adjudicated guilty of these offenses:

 Title & Section                     Nature of Offense                                                           Offense Ended             Count
21 U.S.C. § 846,                   Conspiracy to Distribute Suboxone and Alprazolam                                02/15/18
21 U.S.C. § 841(a)(1)




       The defendant is sentenced as provided in pages 2 through                            of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
 • The defendanthas been found not guilty on count(s)
 • Count(s)                                                •   is    •   are dismissed on the motion of the United States.

            It is ordered thatthe defendant mustnotify theUnited States attorney forthis district within 30 daysof anychange of name, residence,
 or   mailing address until allfines, restitution, costs, and special assessments imposed bythis judgment areftiflyy paid. If ordered to pay restitution,
 the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                             8/22/2019
                                                                            Date of Imposition of Judgment




                                                                            Signature ofJudge

                                                                                     The Honorable Indira Talwani

                                                                                     U.S. District Judge
                                                                            Name and Title of Judge




                                                                            Date
                                                                                    t/;ix la.0 L'f
AO 245B (Rev. 11/16) Judgment in Criminal Case
                      Sheet2 — Imprisonment
                                                                                                      Judgment — Page       of
 DEFENDANT: USA GUILLEMETTE,
 CASE NUMBER:             1: 18 CR 10340                       - IT


                                                               IMPRISONMENT

           Thedefendant is hereby committed to thecustody of theFederal Bureau of Prisons to be imprisoned for a total
term of:                Time Served.




    •      The courtmakes the following recommendations to the Bureau of Prisons:




    •      Thedefendant is remanded to the custody of the United StatesMarshal.

    •      The defendant shall surrender to the United States Marshal for this district:

           •   nt                                 n     a.m.     D p.m.       on
           •   as notified by the United States Marshal.

    •      Thedefendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           •   before 2 p.m. on
           •   as notified by the United States Marshal.

           •   as notified by the Probation or Pretrial Services Office.


                                                                      RETURN

I have executed this judgment as follows:




           Defendant delivered on                                                          to


                                                      , with a certified copy ofthis judgment.



                                                                                                    UNITED STATES MARSHAL



                                                                           By
                                                                                                 DEPUTY UNITED STATES MARSHAL
AO 245B(Rev. 11/16) Judgmentin a CriminalCase
                    Sheet3 — Supervised Release
                                                                                                         Judgment—^Page   3   of
DEFENDANT: LISA GUILLEMETTE.
CASE NUMBER:             1; 18 CR 10340            - 3       -IT
                                                         SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for aterm of:                         2 1/2 year(s)




                                                    MANDATORY CONDITIONS

1.      You must not commit another federal, state or local crime.
2.      You must not unlawfullypossess a controlled substance.
3.      You must refrain from anyunlawful use of a controlled substance. You must submit toonedrug testwithin 15 days of release from
        imprisonment andat leasttwoperiodic drugteststhereafter, as determined by thecourt.
               • Theabove drug testing condition is suspended, basedon thecourt's determination thatyou
                  pose a low risk of future substance abuse, (check ifapplicable)
4.       0 Youmustcooperate in the collection of DNAas directed by the probation officer, (check ifapplicable)
5.       • You must comply with the requirements ofthe Sex Offender Registration and Notification Act (42 U.S.C. § 16901, etseq.) as
            directed by theprobation officer, the Bureau of Prisons, or anystate sexoffender registration agency in the location where you
           reside,work, are a student, or were convictedof a qualifying offense, (check ifapplicable)
6.       • You must participate in an approved programfor domesticviolence, (check ifapplicable)


Youmustcomply with the standard conditions thathavebeenadopted by thiscourtas wellas withany otherconditions on the attached
page.
AO 245B (Rev. 11/16)   Judgmentin a Criminal Case
                       Sheet3A — Supervised Release
                                                                                            Judgment—^Page        z       of
DEFENDANT: LISA GUILLEMETTE,
CASE NUMBER:   1: 18 CR 10340                         - 3   -IT

                                       STANDARD CONDITIONS OF SUPERVISION
As part ofyour supervised release, you must comply with the following standard conditions ofsupervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the courtabout, and bring about improvements in yourconduct andcondition.
1.   You must report to theprobation office inthefederal judicial district where you are authorized to reside within 72hours of your
     release from imprisonment, unless the probation officer instructs youto reportto a different probation officeor within a different time
     frame.
2.   After initially reporting to theprobation office, youwill receive instructions from thecourt or theprobation officer about how and
     when youmust reportto theprobation officer, and youmustreportto the probation officeras instructed.
3.   You must notknowingly leave thefederal judicial district where you areauthorized to reside without first getting permission from the
     court or the probation officer.
4.   Youmustanswer truthfully the questions askedby yourprobation officer.
5.   You must live at a place approved bytheprobation officer. If you plan to change where youlive or anything about your living
     arrangements (such as the people you livewith), youmust notify theprobation officer at least 10daysbefore thechange. If notifying
     theprobation officer in advance is not possible dueto unanticipated circumstances, youmust notify theprobation officer within 72
     hours of becomingaware of a change or expected change.
6.   You must allow theprobation officer to visit you at anytime at your home or elsewhere, and you must permit the probation officer to
     takeanyitems prohibited by the conditions of yoursupervision that he or she observes in plain view.
7.   You must work full time (at least 30 hours perweek) at a lawful type of employment, unless theprobation officer excuses you from
     doing so. If youdo not havefull-time employment youmusttry to find full-time employment, unless the probation officer excuses
     you from doing so.If youplanto change where youwork or anything about yourwork (such as your position or your job
     responsibilities), you must notify theprobation officer at least 10days before thechange. If notifying theprobation officer at least 10
     days in advance is not possible due to unanticipated circumstances, youmustnotify the probation officerwithin 72 hours of
     becoming awareof a changeor expected change.
8.   You must notcommunicate or interact with someone you know is engaged incriminal activity. If you know someone has been
     convicted of a felony, youmust notknowingly communicate or interact withthatperson without first getting thepermission of the
     probation officer.
9. If you are arrested or questioned by a lawenforcement officer, you must notify the probation officer within 72 hours.
10. You must notown, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything thatwas
    designed, or wasmodified for, the specific purposeof causing bodilyinjuryor deathto anotherpersonsuch as nunchakus or tasers).
11. Youmust not act or make anyagreement witha lawenforcement agency to act as a confidential human source or informant without
     first getting the permission of the court.
12. If theprobation officer determines thatyoupose a risk to another person (including an organization), theprobation officer may
    require youto notify theperson aboutthe riskandyoumust comply with thatinstruction. The probation officer maycontact the
     person and confirm that you have notified the person about the risk.
13. You must follow the instructions of the probation officer related to theconditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed meon theconditions specified bythecourtandhasprovided mewith a written copyof this
judgment containing these conditions. Forfurther information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                 Date
AO 245B(Rcv. 11/16)   Judgmentin a CriminalCase
                      Sheet 3D— Supervised Release
                                                                                           Judgment—Page         of
DEFENDANT: LISA GUILLEMETTE,
CASE NUMBER:                           10340         - 3   -IT

                                       SPECIAL CONDITIONS OF SUPERVISION
   1.You must participate in a program for substance abuse counseling as directed bythe Probation Office, which program
   may include testing, notto exceed 104drug tests per year to determine whether you have reverted to the use ofdrugs.
   2. You are prohibited from drinking alcohol to the point of intoxication, as defined by Massachusetts State Law as a .10
   blood alcohol level.

   3. You must participatein a mental health treatment program as directed by the Probation Office.

   4. You shall be required to contribute to the costs ofevaluation, treatment, programming, and/or monitoring (see Special
   Condition #1 &3), based on the ability to pay or availability of third-party payment.

   5. You shall complete 300 hours of community service (60 hours of service every six months) of Supervised Release.
AO 245B (Rev. 11/16) Judgment in a Criminal Case
                     Sheet 5 — Criminal Monetary Penalties
                                                                                                          Judgment — Page
 DEFENDANT: LISA GUILLEMETTE,
 CASE NUMBER;              1- 18 CR 10340             - 3         -IT
                                              CRIMINAL MONETARY PENALTIES

      The defendant must pay thetotal criminal monetary penalties under theschedule of payments on Sheet 6.

                       Assessment                 JVTA Assessment*                    Fine                      Restitution
 TOTALS            $ 100.00                   $                                   $



 •   The determination of restitution is deferred until                      . An Amended Judgment in a Criminal Case(A0 24SC) will be entered
      after such determination.


•    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      Ifthe defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      thepriority order or percentage payment column below. However, pursuant to 18 LI.S.C. § 3664(i), all nonfederal victims must be paid
      before the United States is paid.

Name of Payee                                                          Total Loss**             Restitution Ordered             Priority or Percentage




                                                                                                                            III i I




 TOTALS                                                                                  0.00     $




•      Restitution amount ordered pursuant to plea agreement $

•      The defendant must payinterest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18U.S.C. § 3612(g).

•      The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       •   the interest requirement is waived for the         •       fine   •   restitution.

       •   the interest requirement for the       •    fine       •     restitution is modified as follows:

* Justice for Victims of TraffickingAct of 2015, Pub. L. No. 114-22,
** Findings for the total amount oflosses are required under Chapters 109A, 110, 1lOA, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 11/16)   Judgment in a Criminal Case
                       Sheet6 — Schedule of Payments
                                                                                                             Judgment — Page     '    of
DEFENDANT: LISA GUILLEMETTE,
 CASE NUMBER:               1; 18 CR 10340               - 3     - IT


                                                         SCHEDULE OF PAYMENTS

Having assessed thedefendant's ability to pay, payment of the total criminal monetary penalties is due as follows:
A     0    Lump sum payment of$            100-00                due immediately, balance due

           •      not laterthan                                      , or
           •      in accordance with •        C,     •    D,    •     E, or     •   F below;or

B     •    Payment to begin immediately (maybe combined with                  DC,        • D, or       • F below); or

C     •    Payment inequal                           (e.g., weekly, monthly, quarterly) installments of $                      over a period of
                           (e.g., months oryears), to commence                       (e.g., 30or 60days) after the date of thisjudgment;or
D •        Payment in equal                          (e.g., weekly, monthly, quarterly) installments of $                      over a period of
                           (e.g., months oryears), to commence                       (e.g., 30or 60days) after release from imprisonment to a
           term of supervision; or

E     n    Payment during the termof supervised release willcommence within                 (e.g.. 30or 60days) afterrelease from
           imprisonment. The courtwill set the payment planbasedon an assessment of the defendant's abilityto payat that time; or
F     •    Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, ifthis judgment imposes imprisonment, payment ofcriminal monetary penalties isdue during
the periodof imprisonment. All criminal monetary penalties, exceptthose payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shallreceive creditfor all payments previously madetoward any criminal monetary penalties imposed.



•     Joint and Several

      Defendant and Co-Defendant Names and Case Numbers (including defendant number). Total Amount, Joint and SeveralAmount,
      and correspondingpayee, if appropriate.




•     The defendantshall pay the cost ofprosecution.

 •    The defendantshall pay the followingcourt cost(s):

•     Thedefendant shallforfeit the defendant's interest in the following property to the United States:



Payments shall be appliedin the followingorder: (1) assessment, (2) restitution principal, (3) restitution interest,(4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties,and (9) costs, including cost of prosecution and court costs.
